DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 44-91 are pending. 
The instant application is a 371 filing of PCT/US2018/054225 filed 10/3/2018 which claims priority to U.S. provisional 62/567,296 filed 10/3/2017. Sequences above SEQ ID NO:6 are not found in the provisional application and therefore the filing date is that of the PCT filing, 10/3/2018. 

Information Disclosure Statement
Information disclosure statements filed 10/21/2022, 4/11/2022, 1/5/2021, 9/3/2020 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Objections
Claims 50-52 are objected to because of the following informalities: it is noted that the use of abbreviations is inconsistent throughout. It is customary to abbreviate a term the first time and then use the abbreviation and not the full spelling each additional usage. This is something to be corrected closer to allowance. However in claim 85, the full-term “adeno-associated virus” is missing. It would be proper to use AAV but if not the term should be complete. 
As well, each independent limitation requires an article. In claim 85, line 9, “the” is necessary prior to “culture medium”  Appropriate correction is required.

Claim 56 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 44. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 44 recites the sequence necessary to encode the inhibitory RNA. Hence, claim 56 simply refer to what sequences are needed to encode the inhibitory nucleic acid wherein this sequence comprises SEQ ID NO:20. The claims do not indicate what is necessary in the cassette but as both encode the same inhibitory sequence they are duplicate claims. 
This is true of claims 69 and 20 and claims 73 and 72. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-91 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for treating a subject with Lewy Body Dementia associated with GBA1 mutations, the method comprising administering directly to the CNS of the subject an AAV vector comprising a transgene encoding -Glucocerebrosidase comprising the sequence of SEQ ID NO:15 and am inhibitory nucleic acid targeting -Synuclein comprising the nucleotide sequence of SEQ ID NO:20 wherein the transgene is operably linked to a promoter and the transgene is flanked by AAV ITRs, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to method of gene therapy for Lewy Body Dementia disease by use of an AAV particle delivering a Gcase encoding sequence and an inhibitory nucleic acid of SNCA. 
2) Scope of the invention.  The scope of the invention is fairly narrow in terms of the subject and the gene therapy gene. However, in terms of the method steps, the claims are quite broad. First, the step of administration is not specified and as such reads on a number of non-enabled routes of administration as set forth below. The AAV must reach the brain but, it is not clear when the goal of the claims is accomplished. Secondly, the vector lacks required components like promoters. 
3) Number of working examples and guidance.  The specification teaches the development of AAV vectors expressing multiple genes. There are no examples  prophetic or real of use of the vectors for treatment of Lewy Body Dementia. There is simply a mention of this disorder as a Goucher disease based in a GBA1 mutation.  
4) State of the art.  The claims are drawn to treatment of Lewy Body Dementia as opposed to PD to which the application description is primarily drawn. Both are neurological disorders wherein the feature of DLB is Lewy Bodies in the brain, -synuclein and ubiquitin inclusions in the brain. The art teaches that these disorders are biologically hardly distinguishable (Zhang, page 1).  
It is very difficult to distinguish DLB from dementia-associated with Parkinson’s disease (PDD), which shares many underlying clinical and pathological features with DLB (Narayananetal.,2013; Parker etal.,2013). Current guidelines arbitrarily distinguish DLB and PDD by the timing of onset of dementia in relation to motor symptoms (Lippa etal.,2007). One influential hypothesis is that synuclein spreads rostrally from the periphery (Braak etal.,2003). However, this hypothesis does not account for widespread cortical synuclein observed at initial diagnosis DLB.

Because of this, analysis of DLB has lagged. However, by 2018, three genetic factors had been identified Orme, page 2. 
To date, only three genes have been convincingly established to be involved in DLB: APOE, GBA
and SNCA. Variation in the SNCA gene can modulate risk for or cause DLB phenotypes. The established risk factors for DLB are also known to impart risk to either AD (APOE) or
PD (GBA, SNCA). Of note, AD and PD do not share common genetic risk factors between them [35]. To date, only three genes have been convincingly established to be involved in DLB: APOE, GBA
and SNCA. Variation in the SNCA gene can modulate risk for or cause DLB phenotypes. The established risk factors for DLB are also known to impart risk to either AD (APOE) or
PD (GBA, SNCA). Of note, AD and PD do not share common genetic risk factors between them.

5) Unpredictability of the art. Delivery is a large obstacle for gene therapy especially for neurological disorders (Fischell and Fishman, page 2, col 1).
Unfortunately, the delivery of gene therapies to the brain faces significant challenges. Delivering genes to the cells in the brain is difficult, as DNA is a large, charged, molecule, and will not penetrate the BBB and cellular membrane (Maeder and Gersbach, 2016). In order to facilitate delivery of gene therapies to the intracellular compartment of target cells, a vector must be employed. 

At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The nervous system is anatomically unique in that parts are isolated and parts are dispersed.  For this, AAV is a clear leader as a vector for neurological disorders (see Fischell and Fishman, page 1 col 1-2). 

Despite major advancements in gene therapy technologies, there are no approved gene therapies for diseases which predominantly effect the brain. Adeno-associated virus (AAV) vectors have emerged as the most effective delivery vector for gene therapy owing to their simplicity, wide spread transduction and low immunogenicity. Unfortunately, the blood–brain barrier (BBB) makes IV delivery of AAVs, to the brain highly inefficient. At IV doses capable of widespread expression in the brain, there is a significant risk of severe immune-mediated toxicity.  

Due to the low immunogenicity, high efficiency, high stability and ease of modification, AAV vectors have become the mainstay delivery tool for gene delivery to the CNS (Choudhury et al., 2016; Lykken et al., 2018).

However, the means of administering is a limited mode. 

The process of delivery of AAVs to the brain can be divided into four major stages: (1) the delivery route, (2) BBB crossing, (3) neuronal entry, and (4) transgene expression (Figure 1). Thorough optimization of AAV delivery to the brain should consider each of these stages individually.


While none of the known methods are fool proof, it has been state of the art to limit to direct administration to avoid the majority of issues- low cell transduction, toxic effects to secondary tissue, humoral immune responses (Figure 3 and Hudry, page 842, col 2 and Marchi et al). 
Organization of potential routes of AAV delivery based on biodistribution and invasiveness. Ideal routes for the treatment of NDDs would transduce the entire brain but minimize systemic delivery, and would the least invasive possible. The dashed circle denotes where this ideal treatment would lie. Although no delivery method is perfect, the closest would be intravenous or infra-arterial with a strategy to cross the BBB which works in humans, intra-cisternal or intra-lumbar for spinal cord diseases.


    PNG
    media_image1.png
    402
    527
    media_image1.png
    Greyscale

6) Amount of Experimentation Required. There are two issues with the claims. As a first issue, it is not clear that the disclosure demonstrates treatment of LBD in a subject having or suspected of having LBD. Considering the extent of disclosure, the specification is not directed to any LBD correlations.
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03.

Since, applicants model the results with juvenile mice and 4L-PS-NA, it is simply not clear if LBD is treated. Delivery of GCase leads to some improved conditions although the results are inconsistent across doses and mice. However, it appears that GCase activity is increased and GluCer and GluSph is reduced in the CBE mice. But, the effect of inhibiting a-synuclein is also not discussed. 
	Secondly, the ability to determine who is suspected of having LBD is unpredictable. As discussed above, the qualifications and etiology of this disease has overlap and unclear edges of discovery. Hence, it is not clear what criteria is used to identify those 
As well, the claims are drawn to an incredibly large genus of administration mode and vectors. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. It is not a question of safety but one of predictability. The claims require administration by many routes that are not potentially able to deliver enough “rAAV” to achieve the end results in humans. 
 The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. 
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
Given the widely divergent nature of the subjects who are suspected of having LBD, the broad means of delivery and the incomplete nature of the vector, it must be considered that these must be empirically determined. In an unpredictable art, the disclosure of one example in no examples would represent to the skilled artisan that applicants were not in possession of claimed genus.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 44-91 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/601,984 and claims 11 and 13 of copending Application No. 16/846,210.
		Specifically, all of the applications are drawn to nucleic acids encoding GCase (SEQ ID NO:15) and an inhibitor of a-synuclein (SEQ ID NO:20) wherein none of the applications have restriction requirements present, there is no prohibition against double patenting. The courts have determined “[t]here is nothing that prevents us from looking to the specification [of the ’165 patent] to determine the proper scope of the claims.” Wherein the relevant claims of the two applications are not patentably distinct, when the claims at issue merely recited methods of administering therapeutically-effective amounts of the compositions claimed or means of making and no safe harbor exists. The only difference between the instant claims and claims 1-15 of copending Application No. 17/601,984 is that the instant claims receipt that the treatment is of a person suspected of having Lewy Body Dementia which is as claimed in the copending application a CNS disease. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/846,210 and copending Application No. . 17/601,984, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/846,210 and copending Application No. . 17/601,984, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633